                 Case 20-14695-LMI            Doc 151       Filed 05/26/20        Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov


In re:                                                       )
                                                             )        Chapter 11
CINEMEX USA REAL ESTATE                                      )
HOLDINGS, INC., CINEMEX                                      )        Case No. 20-14695-LMI
HOLDINGS USA, INC., and                                      )
CB THEATER EXPERIENCE LLC1                                   )        (Jointly Administered)
                                                             )
         Debtors.                                            )
                                                             )

                       NOTICE OF APPEARANCE AND REQUEST FOR
                      SERVICE OF ALL PLEADINGS AND DOCUMENTS

         PLEASE TAKE NOTICE that Holland & Knight LLP and Ballard Spahr LLP hereby

appear in the above-captioned cases as counsel to Federal Realty Investment Trust, Gulfstream

Park Racing Association, Inc., PGIM Real Estate and Starwood Retail Partners LLC

(“Landlords”). Holland & Knight LLP and Ballard Spahr LLP enter their appearance pursuant to

section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and request pursuant

to Rules 2002(i), 9007 and 9010 (b) of the Federal Rules of Bankruptcy Procedures (the

“Bankruptcy Rules”), that copies of all notices given or required to be given, and all papers served

or required to be served in this case, be given to and served upon the following:

                                            Robert Davis, Esq.
                                         Holland & Knight LLP
                                    200 S. Orange Avenue, Suite 2600
                                         Orlando, Florida 32801
                                        Telephone: 407.425.8500
                                        Facsimile: 407.244.5288
                                     Email: robert.davis@hklaw.com


   1
     The Debtors in these cases and the last four digits of each Debtor’s federal tax identification number are as
follows: (1) Cinemex USA Real Estate Holdings, Inc. (2194); (2) Cinemex Holdings USA, Inc. (5502); and (3) CB
Theater Experience LLC (0563). The address for the Debtors is 175 South West 7th Street, Suite 1108, Miami, Florida
33130.
               Case 20-14695-LMI         Doc 151       Filed 05/26/20    Page 2 of 4


                                                 and

                                   Leslie C. Heilman, Esquire
                                    Laurel D. Roglen, Esquire
                                     BALLARD SPAHR LLP
                                 919 N. Market Street, 11th Floor
                                     Wilmington, DE 19801
                                   Telephone: (302) 252-4465
                                    Facsimile: (302) 252-4466
                                E-mail: heilmanl@ballardspahr.com
                                    roglenl@ballardspahr.com

                                                 and

                                    Dustin P. Branch, Esquire
                                    Jessica M. Simon, Esquire
                                     BALLARD SPAHR LLP
                                2029 Century Park East, Suite 800
                                  Los Angeles, CA 90067-2909
                                   Telephone: (424) 204-4354
                                    Facsimile: (424) 204-4350
                                E-mail: branchd@ballardspahr.com
                                   simonjm@ballardspahr.com


       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in the Federal Rules of Bankruptcy Procedure specified above, but

also includes, without limitation, all orders and notices of any application, motion, order, petition,

pleading, request, complaint, or demand, statement of affairs, operating report, schedule of assets

and liabilities, whether formal or informal, whether written or oral, and whether transmitted or

conveyed by mail, hand delivery, telephone, facsimile transmission, or otherwise, that affects the

debtor, property of the debtor, or property of the estate.

       PLEASE TAKE FURTHER NOTICE that the foregoing attorneys for Holland & Knight

LLP and Ballard Spahr LLP consent to e-mail service.

       PLEASE TAKE FURTHER NOTICE that request is also made that the attorneys

identified herein be added to the official service list for notice of all contested matters, adversary

proceedings, and other proceedings in this case.


                                                   2
               Case 20-14695-LMI         Doc 151      Filed 05/26/20     Page 3 of 4


       PLEASE TAKE FURTHER NOTICE that this entry of appearance shall not be deemed

or construed to be a waiver of rights of Landlords (i) to have final orders in noncore matters entered

only after de-novo review by a district judge; (ii) to trial by jury in any proceeding so triable in

this case, or in any case, controversy, or proceeding related to this case; (iii) to have the district

court withdraw the reference in any matter subject to mandatory or discretionary withdrawal; or

(iv) to assert or exercise any other rights, claims, actions, defenses, setoffs, or recoupments to

which Landlords are or may be entitled, in law or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments are hereby expressly reserved.

Dated: May 26, 2020                            /s/ Robert W. Davis, Jr.
                                               Robert W. Davis, Jr.
                                               Florida Bar No. 84953
                                               HOLLAND & KNIGHT LLP
                                               200 S. Orange Avenue, Ste 2600
                                               Orlando, Florida 32801
                                               Telephone: (407) 244-5176
                                               Facsimile: (407) 244-5288
                                               E-mail: robert.davis@hklaw.com

                                                      and

                                               Leslie C. Heilman, Esq. (pro hac vice pending)
                                               Laurel D. Roglen, Esq. (pro hac vice pending)
                                               BALLARD SPAHR LLP
                                               919 N. Market Street, 11th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 252-4465
                                               Facsimile: (302) 252-4466
                                               E-mail: heilmanl@ballardspahr.com
                                                       roglenl@ballardspahr.com

                                                      and

                                               Dustin P. Branch, Esq. (pro hac vice pending)
                                               Jessica M. Simon, Esq. (pro hac vice pending)
                                               BALLARD SPAHR LLP
                                               2029 Century Park East, Suite 800
                                               Los Angeles, CA 90067-2909
                                               Telephone: (424) 204-4354
                                               Facsimile: (424) 204-4350
                                               E-mail: branchd@ballardspahr.com


                                                  3
               Case 20-14695-LMI       Doc 151     Filed 05/26/20    Page 4 of 4


                                                    simonjm@ballardspahr.com

                                            Counsel for Federal Realty Investment Trust,
                                            Gulfstream Park Racing Association, Inc.; PGIM
                                            Real Estate and Starwood Retail Partners LLC


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 26th day of May, 2020, a true and correct copy of the

foregoing was served via electronic transmission on all CM/ECF registered users for this case.

                                     By: /s/ Robert W. Davis, Jr.
                                             Robert W. Davis, Jr., Esq.
#75178742_v1




                                               4
